Opinion by
Cole, J.
The record disclosed that the circumstances surrounding entry and final appraisement of the present merchandise were identical with those in Abstract 53591. The uncontradicted testimony established that the entry of the merchandise at a less value than that found by the appraiser was without intention to defraud the revenue of the United States or to conceal or misrepresent the facts of the case or to deceive the customs officials as to the value of the merchandise. The petition was therefore granted.